DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, CN 108786112 (In the interest of furthering prosecution, this action will make reference to the machine translation of Zhao presented in applicant’s IDS dated 09/12/2022), in view of evidence of computer program “Unity” (Unity Technologies). The evidence constituting Unity consists of 1) Unity Documentation page “Multiplayer Overview” dated August 3rd, 2019 (hereinafter UMO), 2) Unity Documentation page “Network Manager” dated December 4th, 2018 (hereinafter UNM), and 3) Unity Documentation page “Prefabs” dated January 16th, 2019 (hereinafter UP).

	In Reference to Claim 1
	Zhao teaches a game developing method, comprising receiving a developing instruction for a target function of a game (Par. 65 which teaches a “scene configuration file” which is used to define and allow players to reconstruct the game assets used in a particular game scene from their generic “prefabs” versions. And Par. 69 which teaches “editing the scene” which teaches where the developer has constructed the game scene from which the scene configuration file is constructed); obtaining a target prefab which corresponds to the target function from a preset database on basis of the developing instruction (Par. 69 which teaches the configuration generator tool notes all prefab elements in the scene and record the prefab and their parameters in the configuration file. See also Par. 76-80 which also describes this process. And Par. 143 which teaches including the storage path information to the prefab, which examiner considers this a prefab storage and preset database), wherein a plurality of prefabs are stored in the database in advance (Par. 143), each of the prefabs corresponds to a functional setting (See Par. 58, 83, and Par. 112-113 which give various examples of functional prefabs such as “LittleGameComponentMainCamera” which describes the functionality of the main camera), and each of the prefabs comprises a control which have been configured with a preset logic (Par. 65 and Par. 112-113 Which teach that the scene configuration file includes parameters and information in order to implement and control the prefabs for the game scene), wherein, the generation of the prefabs comprises grouping a plurality of controls, and configuring a control corresponding to a function with a preset logic which corresponds to the function to generate a prefab which corresponds to the function (Par. 65, and 112-113) and developing the target function of the game according to the target prefab (Par. 68 and 70 as well as Par. 91-100 which teaches that the configuration file can be used to “restore” the scene for play according to the recorded prefabs and parameters when requested by a player).
	However, Zhao does not explicitly teach where the method includes in additional to controls an application program interface and a backend calling cloud function or where the functions of the backend calling cloud function comprises at least one of server communication, sensitive word filtering, AI smart filtering, archive preset time and AI customer service.
	Unity teaches software for developing a game which includes an application program interface and a backend calling cloud function for configuring game prefabs (See UNM “The Network Manager component allows you to control the state of a networked game. It provides an interface in the Editor for you to configure the network, the Prefabs you use for spawning GameObjects, and the Scenes you use for different game states.” And which teaches various network configuration parameters for configuring the networked multiplayer play of prefabs within a game which examiner considers “backend calling cloud functions.” And UMO which teaches a “High Level scripting API” which is used to configured to manage the network communication of the multiplayer game configured by the network manager which examiner considers an Application Program Interface) where the functions of the backend calling cloud function comprises at least one of server communication, sensitive word filtering, AI smart filtering, archive preset time and AI customer service (UNM which teaches various server configuration parameters “Player Prefab” which teaches parameters for how the player character prefab are configured on the server and UMO “Make remote procedure calls (RPCs) from servers to clients. Send networked events from servers to clients.” where examiner considers the multiplayer network configuration for the game prefabs to constitute “server communication”).
	It would be desirable to modify the method of Zhao to include API and backend cloud calling functions as taught by Unity for the prefab based game editing and restoring system described above in order to use the resource saving functionality allowed prefab recording and reuse method of Zhao for game which include multiplayer network functionality and communication with backend server infrastructure.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Zhao to include API and backend cloud calling functions as taught by Unity.

	In Reference to Claim 2
Zhao as modified by Unity teaches prior to obtaining the target prefab which corresponds to the target function from the preset database on basis of the developing instruction, obtaining a plurality of controls which respectively correspond to a plurality of functions, a plurality of application program interfaces which respectively correspond to the plurality of functions and a plurality of backend calling cloud functions which respectively correspond to the plurality of functions; configuring a control, an application program interface and a backend calling cloud function which correspond to a same function with the preset logic, to generate a prefab which corresponds to the function (Unity, see UP which teaches that the user of the Unity software can create and define their own various different prefabs for game functionality and objects. And where controls, API, and backend cloud calling functions where taught as described above in reference to Claim 1.) and storing generated prefabs in the database. (Zhao Par. 143 which teaches where prefabs are stored in member at a storage path where they are then referenced by the “scene configuration file”).

In Reference to Claim 3
Zhao as modified by Unity teaches wherein the database is arranged in a game editor, the step of obtaining the target prefab which corresponds to the target function from the preset database comprises: obtaining the target prefab which corresponds to the target function from the database of the game editor; and showing the target prefab in a developing and editing interface of the game editor (Zhao Par. 4-5 “Unity 3D is a comprehensive game development tool” and Unity UP which teaches where the user can edit prefabs in the game editor software “Unity” and shows a screenshot of a prefab open in the editor interface).

In Reference to Claims 9-10
Zhao teaches utilizing an electric apparatus that includes, one or more processors, a memory, and one or more application programs, wherein the one or more application programs are stored in the memory, and configured to, when executed by the one or more processors, implement the game developing method and utilizing a A-computer-readable storage medium in which a computer program is stored, wherein, when the computer program is executed by a processor, the computer program implements the game developing method (Zhao Par. 154-155 and 159-160).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, CN 108786112 (In the interest of furthering prosecution, this action will make reference to the machine translation of Zhao presented in applicant’s IDS dated 09/12/2022), in view of evidence of computer program “Unity” (Unity Technologies), and Moore, US 2015/0057078. The evidence constituting Unity consists of 1) Unity Documentation page “Multiplayer Overview” dated August 3rd, 2019 (hereinafter UMO), 2) Unity Documentation page “Network Manager” dated December 4th, 2018 (hereinafter UNM), and 3) Unity Documentation page “Prefabs” dated January 16th, 2019 (hereinafter UP).

In Reference to Claim 4
Zhao teaches a game running method, comprising receiving a running instruction for a target function of a game from a user (Par. 68, 70, and 92 which teaches restoring the game scene “during the application running process.” See also Par. 5 which teaches that the prefab restoration process is an improvement on the previous installation process performed by the user); and calling the target prefab which corresponds to the target function on basis of the running instruction to run the target function, wherein the prefab comprises a control (Par. 65, 70, and 91-100 which teaches restoring the game scene from target prefabs which provide various game functions through the use of a “scene configuration file”), and each of the prefabs comprises a control which have been configured with a preset logic (Par. 65 and Par. 112-113 Which teach that the scene configuration file includes parameters and information in order to implement and control the prefabs for the game scene), wherein, the generation of the prefabs comprises grouping a plurality of controls, and configuring a control corresponding to a function with a preset logic which corresponds to the function to generate a prefab which corresponds to the function (Par. 65, and 112-113) and developing the target function of the game according to the target prefab (Par. 68 and 70 as well as Par. 91-100 which teaches that the configuration file can be used to “restore” the scene for play according to the recorded prefabs and parameters when requested by a player).
	However, Zhao does not explicitly teach where the method includes in additional to controls an application program interface and a backend calling cloud function or where the functions of the backend calling cloud function comprises at least one of server communication, sensitive word filtering, AI smart filtering, archive preset time and AI customer service, or performing game running charging according to the number of times of calling the backend calling cloud function.
	Unity teaches software for developing a game which includes an application program interface and a backend calling cloud function for configuring game prefabs (See UNM “The Network Manager component allows you to control the state of a networked game. It provides an interface in the Editor for you to configure the network, the Prefabs you use for spawning GameObjects, and the Scenes you use for different game states.” And which teaches various network configuration parameters for configuring the networked multiplayer play of prefabs within a game which examiner considers “backend calling cloud functions.” And UMO which teaches a “High Level scripting API” which is used to configured to manage the network communication of the multiplayer game configured by the network manager which examiner considers an Application Program Interface) where the functions of the backend calling cloud function comprises at least one of server communication, sensitive word filtering, AI smart filtering, archive preset time and AI customer service (UNM which teaches various server configuration parameters “Player Prefab” which teaches parameters for how the player character prefab are configured on the server and UMO “Make remote procedure calls (RPCs) from servers to clients. Send networked events from servers to clients.” where examiner considers the multiplayer network configuration for the game prefabs to constitute “server communication”).
	It would be desirable to modify the method of Zhao to include API and backend cloud calling functions as taught by Unity for the prefab based game editing and restoring system described above in order to use the resource saving functionality allowed prefab recording and reuse method of Zhao for game which include multiplayer network functionality and communication with backend server infrastructure.
Moore teaches a system for game development with network cloud functionality where performing game running charging according to the number of times of calling the backend calling cloud function (Par. 28 which teaches a game development platform which includes providing cloud computing functionality and Par. 46 which teaches an integrated business component which includes charging based on the number of uses of the cloud computing functionality).
It would be desirable to modify the method of Zhao and Unity to include charging based on the amount of usage of the cloud functionality as taught by Moore in order to provide profit to the cloud computing provider in a way that scales with the popularity and thus profitability of the game software such that charges are commensurate with the network resources used.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Zhao to include API and backend cloud calling functions as taught by Unity.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, CN 108786112, in view of evidence of computer program “Unity,” Moore, US 2015/0057078, further in view of Sispoidis et al., US 2008/0254896.

In Reference to Claim 5
Zhao as modified by Unity and Moore teach after calling the target prefab which corresponds to the target function on basis of the running instruction (Zhao Par. 65, 70, and 91-100 which teaches restoration of the game scene including values in the scene configuration file), transmitting a calling notification for a backend calling cloud function of the target prefab to a backend cloud function computing platform (See UNM as described above including the Network Manager configuration which teaches calling a specific host address. And “Online Scene” than teaches making the backend calling function when scene starts. See also “Server Bing to IP” and “Server Bind to Address” and “Matchmaker Host URL”) and wherein the calling notification instructs the backend cloud function computing platform to select a server corresponding to the user’s location for interaction and transmit interaction data to the user terminal to run the target function (See UNM “Matchmaker Host URL which teaches selecting one of several servers for networked play based on the connected user’s location). However, they do not explicitly teach wherein the calling notification comprises an internet protocol address of a user terminal, and wherein the calling notification instructs the backend cloud function computing platform to select a server corresponding to the internet protocol address.
Sispoidis et al. teaches a system for providing cloud computing functionality which teaches wherein the calling notification comprises an internet protocol address of a user terminal, and wherein the calling notification instructs the backend cloud function computing platform to determine a location based on the IP address (Par. 21 which teaches where when the client sends a request to the server, the client’s IP address is sent to the server and the server determined a location of the client based on the IP address).
It would be desirable to modify the method of Zhao, Unity, and Moore to include IP address based location as taught by Sispoidis et al. in order to quickly and easily determine a rough location of a user in order to determine an appropriate regional server to assign.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Zhao, Unity, and Moore to include IP address based location as taught by Sispoidis et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715